DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
each of the plurality of the driving circuits further comprises an initialization signal line, the initialization signal line is disposed at a side of the first gate signal line connected to the first initialization transistor away from the first through-hole.
Kim discloses a pixel circuit with an OLED, scan line, driving TFT, second emission control TFT as an initialization transistor and a VIA hole ([0032-0034, 0041, 0058], See Fig. 2), but fails to disclose an initialization signal line disposed at a side of the scan line away from the VIA hole. Cho discloses fingerprint sensors with driving circuits ([0149-0151], See Fig. 14), but fails to disclose an initialization signal line disposed at a side of the scan line away from the VIA hole. Park discloses reflective OLED anode ([0040-0042]), but fails to disclose an initialization signal line disposed at a side of the scan line away from the VIA hole. Choi discloses two gate lines and the VIA hole would be closer to the switching transistor than the second gate line ([0058, 0072-0078], See Figs. 6 and 7), but fails to disclose an initialization signal line disposed at a side of the scan line away from the VIA hole. Oh discloses the OLED anode covers the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624